USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT

SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
FAIR HOUSING JUSTICE CENTER, INC.. DOC #:

DATE FILED: 3/9/2020

 

Plaintiff,

 

-against-

19 Civ. 1171 (AT) (GWG)

JDS DEVELOPMENT LLC; 616 FIRST AVENUE
LLC; 202 8TH LLC; SHOP ARCHITECTS LLP; ORDER
PROPERTY MARKETS GROUP, INC.; WERBER|
MANAGEMENT, INC.; and 202 PARK SLOPE
LLC,

 

Defendants.
ANALISA TORRES, District Judge:

 

The case management conference scheduled for March 17, 2020, is ADJOURNED to July 6,
2020, at 12:00 p.m. As set out in the Honorable Gabriel W. Gorenstein’s order on January 15, 2020,
ECF No. 142, the parties shall file a joint status report on May 29, 2020.

SO ORDERED.

Dated: March 9, 2020
New York, New York

O9-

ANALISA TORRES
United States District Judge

 
